DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 13 and 19-27 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record either alone or in combination does not teach the refrigeration device according to claim 13, “wherein the bypass line branch comprises a fourth controllable throttle point downstream of said third heat exchanger and said hot line section is connected between said third heat exchanger and said fourth controllable throttle point”;  the refrigeration device according to claim 26, “wherein said second inner heat exchanger has a hot line section connected between an outlet of said first heat exchanger or of said third heat exchanger and an inlet of said second heat exchanger”.  
The closest prior art of record is discussed below:

Krantz et al. (US 6,644,044) teaches a refrigeration device (Fig. 1), comprising:
a first storage chamber (Fig. 1, 13) and a second storage chamber (Fig. 1, 12);
a refrigerant circuit (Fig. 2) having a first controllable throttle point (Fig. 2, 29), a first heat exchanger (Fig. 2, 25) for controlling a temperature (air temperature) of said first storage chamber, a second controllable throttle point (Fig. 2, 27) and a second heat 
a hot line section (annotated by Examiner in Figure 1 and is the section of refrigerant pipe upstream of the second heat exchanger 24) disposed upstream of said second heat exchanger and a cold line section (annotated by Examiner in Figure 1) disposed downstream of said second heat exchanger;
said first heat exchanger being (fluidly) connected to the pressure connection, and bypassing refrigerant (first heat exchanger 25 is fluidly parallel to the hot line section in annotated Figure 1 by the Examiner) around said hot line section.


    PNG
    media_image1.png
    415
    664
    media_image1.png
    Greyscale

Figure 1:  annotated Fig. 2 of Krantz.

Bae (US 2007/0137230) teaches a refrigeration device comprising a refrigeration circuit (Fig. 2) including a first controllable throttle device 24, a first heat exchanger 51, a second controllable throttle point 25 and a second heat exchanger 61 all in series.  Of interest is also controllable throttle point 23 which is fluidly connected to the second heat exchanger 61, bypassing the first controllable throttle point and the first heat exchanger.  Attention is now brought to paragraph 0050 which states:
“The decompressors 21, 22, 23, 24 and 25 may be plurally provided between the condenser 12 and the evaporators 41, 51 and 61, and between each of the respective evaporators 41, 51 and 61. Then, the respective decompressors 21, 22, 23, 24 and 25 each comprise different resistances from one another. The decompression capabilities of the decompressors 21, 22, 23, 24 and 25 are proportional to the resistances thereof. When the plurality of refrigerant pipes 70, 71 and 73 are open, the refrigerant flows much toward the decompressors 21, 22, 23, 24 and 25 with low resistance. The amount of the refrigerant is distributed by properly arranging the decompressors 21, 22, 23, 24 and 25 having different resistances from one another.”


    PNG
    media_image2.png
    556
    763
    media_image2.png
    Greyscale

Figure 2: Fig. 2 of Bae.

Vaisman et al. (US 2015/0184898) teaches a refrigerant circuit (Fig. 1) including a hot line section (annotated by Examiner in Figure 3) upstream of an evaporator heat exchanger 214 and a cold line section (annotated by Examiner in Figure 3) downstream of the evaporator heat exchanger that are in thermal contact and form an inner heat exchanger 218, transferring heat between refrigerant which has left the evaporator heat exchanger and hot refrigerant upstream of the throttle point 212.  Vaisman discloses in paragraph 0024 that inner heat exchanger 218 is a recuperative heat exchanger and using one “exchanges heat between the relatively warm incoming refrigerant and cool outgoing refrigerant to further improve cooling efficiency”.


    PNG
    media_image3.png
    702
    844
    media_image3.png
    Greyscale

Figure 3:  annotated Fig. 2 of Vaisman.

Gomes et al. (US 2013/0213064) teaches a refrigeration circuit including a hot line section (annotated by Examiner in Figure 5) of an inner heat exchanger (Fig. 3, 26) which is thermally coupled to controllable throttle point  34 (Fig. 3).


    PNG
    media_image4.png
    733
    763
    media_image4.png
    Greyscale

Figure 5: annotated Fig. 3 of Gomes.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK MENDOZA-WILKENFE whose telephone number is (571)272-9674.  The examiner can normally be reached on M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIK MENDOZA-WILKENFELD/Examiner, Art Unit 3763                                                                                                                                                                                                        
/BRIAN M KING/Primary Examiner, Art Unit 3763